Citation Nr: 0530388	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for sinusitis with chronic headaches, from October 
21, 2002.

2.  Entitlement to an increased evaluation for right foot and 
right hallux degenerative joint disease, currently rated 10 
percent disabling.

3.  Entitlement to an increased evaluation for right shin 
splint, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted the veteran service connection for sinusitis with 
chronic headaches, effective October 21, 2002 (the date his 
original claim for VA compensation for this disability was 
filed with VA), and denied his claims for increased ratings 
for service-connected right foot and right hallux 
degenerative joint disease (currently rated 10 percent 
disabling) and bilateral shin splints (each rated 10 percent 
disabling).  The sinusitis with chronic headaches is 
currently rated 30 percent disabling, effective October 21, 
2002.

In signed correspondence dated in March 2004, the veteran 
notified VA that he was canceling his request to appear for 
an RO hearing before a hearing officer and that he was 
withdrawing his claim of entitlement to an increased rating 
in excess of 10 percent for left shin splint.


FINDINGS OF FACT

1.  For the period commencing on from October 21, 2002, to 
the present time, the veteran's service-connected sinusitis 
with chronic headaches is manifested by more than six non-
incapacitating episodes per year of sinusitis characterized 
by occasional sinus infections treated with antibiotics and 
headaches necessitating treatment with prescription 
painkiller medication, with a history of one prior surgical 
procedure for treatment of a deviated septum in 2000.

2.  The veteran's service-connected right foot and right 
hallux degenerative joint disease is currently productive of 
moderate impairment, manifested by subjective complaints of 
pain and pain on use with an antalgic gait, with objective 
findings of slight limitation of motion with some joint line 
tenderness and minimal arthritic changes of the right 
metatarsophalangeal joint.

3.  The veteran's service-connected right shin splint is 
currently manifested by subjective complaints of pain.


CONCLUSIONS OF LAW

1.  For the period from October 21, 2002, to the present, the 
criteria for an evaluation greater than 30 percent for 
sinusitis with chronic headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6512 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for right foot and right hallux degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).

3.  The criteria for an evaluation greater than 10 percent 
for right shin splint have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in December 2002 and April 2004, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  Pertinent private and VA treatment records 
dated from 2002 - 2004 have been obtained and associated with 
the claims file.  He has also been provided with VA 
examinations which address the increased rating claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Claims involving evaluations of musculoskeletal or orthopedic 
disabilities require consideration of any functional loss due 
to pain, incoordination, weakness, or fatigability.  
Accordingly, when adjudicating such claims, consideration 
should be made regarding whether an affected joint exhibits 
pain on use, weakened movement, excess fatigability, 
incoordination, or any other disabling symptom that could 
significantly limit its functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
38 C.F.R. §§ 4.40, 4.45 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

 (a.)  Entitlement to an initial evaluation greater than 30 
percent for sinusitis with chronic headaches, from October 
21, 2002.

On October 21, 2002, the veteran filed his original claim for 
VA compensation for sinusitis with headaches.  Service 
connection and an initial 10 percent evaluation was granted 
by rating decision of February 2003, effective from the date 
of claim.  In a June 2004 rating decision the disability 
evaluation was increased to 30 percent, effective October 21, 
2002.  As  this case is based on an appeal of the February 
2003 rating decision, consideration must be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected sinusitis with chronic headaches 
for separate periods of time, from October 21, 2003, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
38 C.F.R. § 4.97, Diagnostic Code 6512 (2005)

The evidence does not support the veteran's claim for an 
initial evaluation greater than 30 percent.  Medical records 
pertaining to the period between October 21, 2002 to April 
2004 show that he experienced less than six non-
incapacitating episodes per year of sinusitis characterized 
by recurrent headaches that were treated with Vicodin, with 
occasional sinus infections treated with antibiotics.  The 
records indicate that the headaches were a manifestation of 
both his service-connected sinusitis and unrelated migraines.  
The veteran had a history of one surgical procedure in 2000 
for treatment of a deviated septum.  CT scans of his head 
during this period revealed normal findings.  A VA medical 
examination report dated in April 2004 revealed that 
examination of the nose was normal, the septum was midline, 
the turbinates, meatus and floor of the nose were normal.  
The examiner found no evidence of chronic nose or sinus 
disease.  

The medical evidence does not objectively demonstrate that 
the veteran's sinusitis required treatment with radical 
surgery with complications thereafter involving 
osteomyelitis, or that his treatment involved repeated 
surgical procedures.  Therefore, his sinusitis disability has 
not met the criteria for a 50 percent evaluation.  His claim 
in this regard is therefore denied.

(b.)  Entitlement to an increased evaluation for right foot 
and right hallux degenerative joint disease, currently rated 
10 percent disabling.

By rating decision of July 2000, the veteran was granted 
service connection and a 10 percent evaluation for right 
foot and right hallux degenerative joint disease.  Over two 
years afterwards, the veteran reopened his claim and sought 
an increased evaluation for this disability.  As his 
entitlement to compensation for this disability has already 
been established and an increased disability rating is at 
issue, the Board need only concern itself with evidence 
showing its present level of impairment.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

528
4
Foot injuries, other:

Severe
30

Moderately 
severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005)

VA examination in January 2003 shows that the veteran 
complained of pain and pain on use of his right foot.  
Clinical assessment of his right foot shows that it displayed 
a normal arch and biomechanical architecture.  His first 
metatarsophalangeal joint displayed 30 degrees of 
dorsiflexion and 40 degrees of plantar flexion, and his 
interphalangeal joint displayed full and normal range of 
extension and 40 degrees of flexion.  No abnormal foot callus 
pattern or evidence of hallux rigidus or "turf toe" was 
noted on examination.  X-rays revealed minimal degenerative 
changes of the right first metatarsophalangeal joint, with 
otherwise unremarkable findings.  

VA examination of the veteran's right foot in April 2004 
revealed no evidence of a hallux valgus deformity with some 
limited range of motion of the metatarsophalangeal joint, 
with 30 degrees of dorsiflexion and plantar flexion, and some 
limited range of motion of the interphalangeal joint with 20 
degrees of flexion and zero degrees of dorsiflexion.  Some 
tenderness on palpation was noted along the first 
metatarsophalangeal joint and interphalangeal joint.  An 
antalgic gait was noted, in which the veteran walked on the 
lateral border of his right foot to avoid placing pressure on 
his medial arch and metatarsophalangeal joint of his great 
toe.  However, there was no instability of the right foot and 
the remainder of the examination was within normal limits.  
The diagnosis was hallux rigidus.

Applying the above findings to the rating schedule, the Board 
finds that the criteria for a 20 percent evaluation for right 
foot and right hallux degenerative joint disease manifested 
by moderately severe impairment have not been met.  The 
primary symptoms associated with this disability are 
subjective complaints of pain and pain on use.  Objective 
examination reveals findings indicative of slight limitation 
of motion with some joint line tenderness and minimal 
arthritic changes of the right metatarsophalangeal joint that 
are consistent with moderate impairment.  However, these do 
not more closely approximate the constellation of 
symptomatology contemplated in the rating schedule for 
moderately severe impairment.  The veteran's claim for a 
rating increase in excess of 10 percent for his service-
connected right foot and right hallux degenerative joint 
disease is therefore denied.

(c.)  Entitlement to an increased evaluation for right shin 
splints, currently rated 10 percent disabling.

By rating decision of July 2000, the veteran was granted 
service connection for right shin splint.  A 10 percent 
evaluation was assigned.  Over two years afterwards, the 
veteran reopened his claim and sought an increased evaluation 
for this disabilities.  As his entitlement to compensation 
has already been established and an increased disability 
rating is at issue, the Board need only concern itself with 
evidence showing the right shin splint's present level of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Shin splint is rated under the criteria for rating disability 
due to tibia and fibula impairment.  

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
40

Malunion of:

With marked knee or ankle 
disability
30

With moderate knee or ankle 
disability
20

With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005) 

A VA medical examination was of the bilateral shins was 
performed in January 2003.  There was mild tenderness to 
palpation of the right tibialis anterior just above the ankle 
mortis.  There was no evidence of focal tenderness along the 
anterior tibial crest on the right shin.  X-ray of the right 
tibia and fibula obtained in January 2003 was essentially 
negative and revealed no evidence of recent fracture, 
dislocation, or other bony abnormality.

VA examination in April 2004 shows that reviewing physician's 
opinion was that the veteran's right shin splint did not 
produce any problems with respect to his activities of daily 
living.  Physical evaluation shows some tenderness on 
palpation along the posteromedial aspect of the right tibia 
consistent with posteromedial tibial stress syndrome.  The 
assessment was posteromedial tibial stress syndrome causing 
shin splints.  In his commentary, the examiner stated that it 
was his opinion that the veteran's shin splints did not 
affect his gait or his ability to use his ankles and knees.  
The examining physician also did not believe that the 
veteran's range of motion of his ankles and knees were 
additionally limited by pain, fatigue, weakness, or any other 
problems relating to his shin splints.

Applying the objective findings obtained on examination to 
the rating criteria, the Board finds that the veteran's right 
shin splint is not productive of the degree of impairment 
contemplated in the schedule to warrant the assignment of a 
20 percent evaluation for tibia and fibula impairment 
manifested by moderate knee or ankle disability.  X-ray of 
his right tibia and fibula is essentially normal, and apart 
from his subjective complaints of pain, there is no objective 
medical evidence showing that his right shin splint adversely 
affects his gait or his ability to use his right ankle and 
knee.  His claim for a rating increase in excess of 10 
percent for right shin splint is therefore denied.




ORDER

An initial evaluation greater than 30 percent for sinusitis 
with chronic headaches from October 21, 2002 is denied.

An increased evaluation for right foot and right hallux 
degenerative joint disease, currently rated 10 percent 
disabling, is denied.

An increased evaluation for right shin splint, currently 
rated 10 percent disabling, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


